In an action to recover damages for personal injuries, etc., the defendants appeal from an order of the Supreme Court, Westchester County (Nastasi, J.), entered August 24, 2004, which denied their motion for summary judgment dismissing the complaint on the ground that the plaintiff Daniel Torena did not sustain a serious injury within the meaning of Insurance Law § 5102 (d).
Ordered that the order is affirmed, with costs.
Although the defendants made a prima facie showing that the plaintiff Daniel Torena did not sustain a serious injury within the meaning of Insurance Law § 5102 (d) (see Toure v Avis Rent A Car Sys., 98 NY2d 345 [2002]; Gaddy v Eyler, 79 NY2d 955 [1992]), the plaintiffs produced sufficient competent objective medical evidence to raise a triable issue of fact.
Accordingly, the Supreme Court properly denied the defendants’ motion for summary judgment. Adams, J.P., Cozier, Ritter and Skelos, JJ., concur.